Title: To Benjamin Franklin from Ferdinand Grand, with a Draft of Franklin’s Reply, [8 April 1782]
From: Grand, Rodolphe-Ferdinand,Franklin, Benjamin
To: Franklin, Benjamin



sir
ce lundi [April 8, 1782]
I just hear from Amsterdam that Bills accepted by Mr. J. Jay at Madrid are come back unpaid & protested to the Amount of 20000 Ducats. If you are desirous they should be paid you will be so Kind as to send me your Orders for that purpose & I shall pursuant thereto write by tomorrow’s Mail to the above friends to give notice to the holders of the Bills that they may send them back again to Madrid & that they will be surely paid.
I am most respectfully sir Your most ob hbl se
Grand

[Postscript in Ferdinand Grand’s hand:] Jay fait prevenir messr Pache d’envoyer recevoir chez moy les acceptations de Mr Jay, dont ils Sont porteurs, Suivant vos ordres. 20/ mls Ducats font environ deux Cent mille Livres de france


 
Addressed: A Monsieur / Monsieur le Docteur Franklin / Passy.
[In Franklin’s hand:]
  
    Sir
      Passy April 8. 1782
    I approve of your Writing as you propose to Holland, that the Bills being sent back to Madrid will be paid; or if the Holders chuse to take the Money here you will pay them at Paris, or in Amsterdam. I am with great Esteem, Sir, Your humble Servant
    B F.
  
